Citation Nr: 1720943	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) between October 26, 2008 and November 12, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its decision, the RO granted service connection for PTSD and assigned an initial rating of 30 percent disabling.  The Veteran appealed.  

In March 2012, the RO issued a decision increasing the rating assigned to the Veteran's PTSD from 30 to 70 percent, effective November 12, 2009.  

In December 2014, the Board issued a decision denying a disability rating for PTSD higher than 30 percent between October 26, 2008 and November 12, 2009 and denying a rating for PTSD higher than 70 percent since November 12, 2009.  In the same decision, the Board remanded the issue of whether the Veteran is entitled to a total disability rating due to service-connected disabilities (TDIU).  In a November 2015 rating decision, the RO granted the Veteran's claim for TDIU.  The Veteran did not file a notice of disagreement or perfect an appeal of the effective date assigned for TDIU. 

The Veteran appealed the Board's denial of a disability rating higher than 30 percent for PTSD to the United States Court of Appeals for Veterans Claims.  In May 2016, the Court issued a memorandum decision finding that the Board's December 2014 decision failed to adequately explain its reasons for denying a rating higher than 30 percent from October 26, 2008 to November 12, 2009.  

According to the Court's decision, the Veteran made no argument with respect to the Board's denial of a disability rating higher than 70 percent since November 12, 2009.  The Court considered that issue abandoned and dismissed the Veteran's appeal of the 70 percent rating without making a decision on the merits.  With respect to the issue of a rating higher than 30 percent from October 26, 2008 to November 12, 2009 only, the Court vacated the Board's December 2014 decision and remanded that issue to the Board for further proceedings.  



FINDING OF FACT

From October 26, 2008 to November 12, 2009, the evidence is approximately evenly balanced as to whether PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 50 percent for PTSD have been met from October 26, 2008 to November 12, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

This appeal arises from the Veteran's disagreement with the initial rating assigned after the RO granted service connection for PTSD in June 2009.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  In March 2012, the RO issued a statement of the case with respect to the issue on appeal.

Duty to Assist

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the claims file.

The RO arranged for examinations to assess the nature and severity of the Veteran's PTSD in June 2009 and November 2009.  The Board has considered these examination reports and finds that, together with the other evidence, they are adequate for rating purposes.  The Board has considered the possibility of remanding this issue for further development, but finds that a new examination would not be useful given that the issue in this case is the severity of the Veteran's service-connected PTSD symptoms between October 26, 2008 and November 12, 2009.  No future examination would reflect the Veteran's symptoms at the relevant time.  See 38 C.F.R. § 3.159(d) (2016).

As the Veteran has not identified additional evidence pertinent to the claim and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


II. Increased Rating for PTSD

Disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board's December 2014 decision assigned a staged rating for PTSD: 30 percent prior to November 12, 2009 and 70 percent since November 12, 2009.  Because the Court only vacated the Board's ruling on the first "stage" in that rating - i.e., the period between October 26, 2008 to November 12, 2009 - the focus of the Board's review is limited to that period.  For the reasons below, a 50 percent rating is warranted from October 26, 2008 to November 12, 2009.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. The regulatory criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria authorize a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF). The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed the pending claim before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider any global assessment of functioning scores in the Veteran's treatment records and examination reports.

Factual Background

During a general VA medical examination in March 2009, the Veteran reported anxiety and told the examiner that he had experienced anxiety since around February 2006.  The RO arranged for him to be examined by a clinical psychologist in June 2009.  According to the examiner, the Veteran met the criteria for a diagnosis of PTSD and the Veteran's PTSD was related to his experience of combat when he was serving with the Army in Iraq.

According to the June 2009 examination report, the Veteran reported mild to moderate depressed mood three to five times a week with poor concentration, five to six hours of sleep and a fluctuating appetite.  He denied suicidal ideation.  On examination, the Veteran was found to be clean, neatly groomed and appropriately dressed.  According to the examiner, the Veteran's psychomotor activity was unremarkable.  His speech was spontaneous, clear and coherent.  The Veteran's affect was normal.  He was oriented in all three spheres, and both thought process and thought content were unremarkable.  He denied any delusions or hallucinations.  

The Veteran reported panic attacks, especially when he was around crowds and when he was not accompanied by friends or family.  His impulse control was fair, and he did not have episodes of violence.  According to the examiner, the Veteran did not have any problems with activities of daily living.  His memory was normal.  The Veteran's PTSD symptoms consisted of recurrent distressing recollections of his stressors, avoidance tendencies, problems sleeping, irritability, difficulty concentrating and hypervigilance.  In the examiner's opinion, the PTSD symptoms caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks - i.e., the criteria for the currently assigned 30 percent rating.  The examiner's application of the rating criteria is not binding on the Board.  The examiner assigned a GAF score of 60 and described the prognosis as fair.

In November 2009, the Veteran reported for a second examination with the same VA psychologist.  During the examination, the Veteran reported receiving counseling at the VA and taking anti-depressants.  He endorsed symptoms of insomnia five times a week.  He also reported irritability, depression, panic attacks, memory loss, poor concentration, an inability to focus, anxiety, and headaches.  He reported being married for 5 years and that he had a child.  His impression was that his relationship with his family was rocky and getting worse. He reported having few friends and poor social functioning and his activities and leisure pursuits were mainly exercise and playing with his son.  He denied a history of suicide attempts or violence.

On objective examination, the Veteran's appearance was clean.  He was quiet and reserved.  He was cooperative, but guarded, and his speech was hesitant, but otherwise unremarkable.   The examiner described the Veteran's affect as constricted and his mood as depressed.  He was oriented in all spheres and his thought process and thought content were unremarkable.  The Veteran denied any delusions or hallucinations, and homicidal or suicidal thoughts.  He reported insomnia approximately five times a week.  His impulse control was fair and his memory was normal.  Once again, the Veteran's PTSD symptoms consisted of recurrent and intrusive recollections of his stressful events.  He endorsed avoidance tendencies.  According to the report, the Veteran experienced moderate to severe PTSD symptoms on a daily basis which caused significant impairment in social and occupational areas.  There was no noted remission of symptoms.  The examiner assessed the Veteran's PTSD as resulting in reduced reliability and productivity - i.e., the criteria for 50 percent rating.  The examiner assigned a GAF score of 52 and noted that his prognosis was fair to guarded.  According to the examiner, the Veteran's symptoms had worsened since the previous examination.

The Board has reviewed written statements and relevant mental health treatment records during the relevant period.  According to a primary care treatment note in July 2009, the Veteran was depressed, irritable and he reported waking up at night.  According to the Veteran he was having "a few nightmares" and "some flashbacks throughout the day."  

The Veteran and his wife submitted written statements in August 2009.  In his statement, the Veteran explained that he experienced poor concentration, irritability, depression, memory loss, anxiety, trouble thinking, and tendencies to isolate himself and restrict his activities to comfortable surroundings.  The Veteran also wrote that his family structure was deteriorating and that he avoided activities.  According to the Veteran's wife, the Veteran experienced fatigue constantly and would fall asleep during the day.  She also wrote that the Veteran experienced mood swings, irritability and instances when he would not talk around other people.  According to the Veteran's wife, the Veteran's symptoms had been evident since he returned from his second deployment to Iraq.  

According to a mental health treatment note from August 2009, the Veteran reported that, when he was in open places or around other people, he had panic attacks almost every day.  The note describes instances of crying, anger, depression and hopelessness during the previous two weeks.  The treating psychologist assigned a GAF of 60, noting that the Veteran had normal speech and thought processes.  His insight and judgment were good and his memory was intact.  

In early September 2009 another VA psychologist diagnosed PTSD, major depressive disorder and panic attacks.  The symptoms included recurrent intrusive thoughts, difficulty concentrating, exaggerated startle response, numbing/detachment, dissociative amnesia and a sense of a foreshortened future.  But the Veteran denied suicidal thoughts and his insight and judgment remained good.  The psychologist assigned a GAF of 52.    

The Court's May 2016 memorandum decision refers to a VA examination dated December 2009.  Comparing the summary of the "December 2009" VA examination on page 4 of the Court's decision to the November 2009 VA examination report, it appears that the Court's decision has slightly misstated the date of the November 2009 examination.  The descriptions the Court attributes to the purported December 2009 examination - such as "experiencing anxiety attacks in public places with crowds, characterized by tachycardia . . ." and the indication that the Veteran was "no longer working, due to economic layoffs at his place of employment" - are part of the November 2009 examination.  The fact that the Court's decision fails to mention the November 2009 examination further supports the Board's interpretation.  The copy of the November 2009 VA examination report in the Veteran's VBMS electronic claims file indicates that, while the examination took place in November 2009 and was signed by the examining psychologist in November 2009, there is a note slightly to the right of the words "Compensation and Pension Exam Report" at the top of the first page indicating, "Date: Dec 11, 2009" perhaps indicating the date when the document was printed.  This date likely explains the Court's reference to a December 2009 VA examination.  

Analysis

In its December 2014 decision, the Board found that, prior to November 12, 2009, the Veteran's most closely approximated the criteria for a 30 percent rating.  The Board acknowledged that, before November 12, 2009, the Veteran experienced panic attacks and disturbances of motivation and mood - two symptoms mentioned in the regulatory criteria for a higher 50 percent rating.  A 50 percent rating for the relevant period was denied, not only because "the other symptoms [for a 50 percent rating] were absent" but also because the June 2009 VA examiner opined that the Veteran's PTSD symptoms only occasionally affected his functioning.  

In its May 2016 memorandum decision, the Court decided that, in denying a PTSD rating higher than 30 percent for the relevant period, the Board failed to provide a sufficient explanation for its decision.  The Court found that the Board erred in failing to discuss or acknowledge the July 2009, August 2009 and September 2009 VA treatment notes and the August 2009 written statements of the Veteran and his wife.  As the Court explained, evidence from these sources "reflects symptoms relevant to a 50% rating, including, but not limited to, poor concentration; memory loss; trouble thinking; dissociative amnesia; a tendency to isolate from people, places, and activities; instances of shutting off from people completely; constant fatigue; instances of crying; feelings of depression on more than half of the days in a two-week period; and a restricted range of effect."  

The Court also found that the Board was required to consider the possibility that the November 2009 VA examination report reflected symptoms which had existed during the relevant appeal period.  

Having reviewed the evidence, the Board finds that the Veteran's PTSD symptoms most closely approximated the criteria for a 50 percent rating between October 26, 2008 and November 12, 2009.  As the Court correctly indicated, the VA treatment notes indicate the presence of panic attacks more than once a week and disturbances of motivation and mood, two of the symptoms mentioned in the regulatory criteria for a 50 percent rating.  The statements of the Veteran and his wife describing a deteriorating family structure and the Veteran's tendency, noted in both his statements and in the treatment notes, to be isolated form others, are examples of difficulty in establishing and maintaining effective work and social relationships, also a symptom mentioned in the 50 percent criteria.  The memory loss identified in the Veteran's August 2009 statement is also one of the 50 percent criteria.  See 38 C.F.R. § 4.130.

Throughout the relevant appeal period, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent rating than the criteria for a higher 70 percent rating.  Throughout the relevant period, the Veteran denied suicidal ideation.  His speech has been normal or hesitant - i.e., it has not been illogical, obscure or irrelevant.  Although the Veteran has experienced episodes of depression and panic attacks, it would be wrong to say that these episodes were "near continuous" or that they affect "the ability to function independently, appropriately and effectively . . ."  Id.  According to the June 2009 VA examiner, the Veteran did not have any problems with activities of daily living.  
Even the November 2009 VA examination report, which acknowledged an increase in the severity of symptoms, described the severity of PTSD symptoms as moderate.
The GAF scores assigned during both VA examinations and in the relevant treatment notes were all within the moderate range of 50-60.  

Likewise, there was no evidence that the Veteran's PTSD symptoms caused impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation or the neglect of the Veteran's personal appearance or hygiene.  The treatment records and examination reports also fail to indicate obsessional rituals which interfere with routine activities.  

It can be fairly said that, during the relevant period, the Veteran had one PTSD symptom which is listed in the criteria for a 70 percent rating - difficulty adapting to stressful circumstances (including in a work or worklike setting).  But he did not experience an inability to establish and maintain social relationships.  He reported having about 10 friends at the time of the June 2009 VA examination and, even in November 2009, he still had "little social functioning and some friends."  His symptoms in this respect are more accurately described as "difficulty in establishing and maintaining effective work and social relationships" Id. (emphasis added), which is among the criteria for a 50 percent rating.  

Although the Board has identified at least one symptom belonging to the 70 percent criteria, the Board finds that a 50 percent rating more closely approximates the overall severity of the Veteran's PTSD symptoms.  The Veteran has at least four of the symptoms in the criteria for a 50 percent rating, suggesting those criteria fit the Veteran's symptoms more closely.  Moreover, the symptoms of which he has complained most frequently during the relevant appeal period - notably panic attacks, impaired memory, and disturbances of motivation and mood - are listed in the criteria for a 50 percent rating.  

For these reasons, the Board will increase the schedular rating assigned to the Veteran's service-connected PTSD for the period from October 26, 2008 to November 12, 2009 from 30 percent to 50 percent.

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's disturbances of motivation and mood, his difficulty in establishing and maintaining effective work and social relationships, and his panic attacks more than once a week are all specifically contemplated by the schedular criteria.  According to the VA examination reports and treatment records, he has remained capable of independently performing activities of daily living throughout the appeal period.  There is no evidence of frequent hospitalization or marked interference with employment during the relevant appeal period.  The November 2009 VA examination report, for example, indicated that the Veteran had lost his most recent job due to changes in the economy and not because of his PTSD symptoms.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  During the period from October 26, 2008 to November 12, 2009, the Veteran had three other service-connected disabilities: 1) tinnitus (rated 10 percent disabling); 
2) status post mild traumatic brain injury (noncompensable); and 3) periodic non-prostrating migraine headaches (noncompensable).  None of the treatment notes or examination reports during the relevant period suggests that, when combined with the effects any of these conditions, the Veteran's PTSD creates an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, it is not necessary to refer the case to the Under Secretary for Benefits or to the Director of Compensation Service to consider an extraschedular rating.

Other Considerations

Finally, the Board has considered whether a claim for unemployability has been raised by the record for the period prior to November 2009.  As noted above, in a November 2015 rating decision, the RO granted the Veteran's claim for TDIU.  The Veteran did not file a notice of disagreement or perfect an appeal of the effective date assigned for TDIU.  Moreover, the report of a September 2015 VA psychiatric examination notes that the Veteran last worked in 2009 at a gym.  He noted on a June 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he last worked in November 2009 in sales at a gym working 50 hours per week.  In light of the foregoing, the Board concludes that entitlement to a total disability rating based on individual unemployability prior to November 2009 has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD, between October 26, 2008 and November 12, 2009, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


